



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Fijalkowski, 2012
    ONCA 346

DATE: 20120523

DOCKET: C54083

Goudge, Gillese and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Fijalkowski

Appellant

Stuart W. Konyer, for the appellant

Michael Bernstein, for the respondent

Heard: May 22, 2012

On appeal from the conviction entered on February 16,
    2011 and the sentence imposed on April 27, 2011 by Justice Robert Graydon of
    the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant concedes that the trial judge correctly stated the
    relevant law and that to succeed on this appeal he must show that no reasonable
    trier could have come to this conclusion.

[2]

In our view the trial judge had ample evidence to reasonably sustain his
    conclusion and to convict.  The circumstances leading up to the phone call and
    the clear language the appellant used with the undercover officer are ample
    testament to that. The conviction appeal fails.

[3]

As to sentence, this offender, although young and from a troubled
    background, was serving an eight-year penitentiary term and had a substantial
    prior record.  This was a serious offence and related to a police officer doing
    his job.  We find this sentence within the appropriate range.

[4]

The conviction appeal and sentence appeal must both therefore be
    dismissed.


